Exhibit 10.1

 

AMENDMENT OF LEASE

 

THIS AGREEMENT, made as of the 30th day of August, 2005, by and between
BRENTWOOD PROPERTIES, INC., a Delaware corporation (hereinafter referred to as
“Landlord”) and BOSTON LIFE SCIENCES, INC., a Delaware corporation (hereinafter
referred to as “Tenant”)

 

WITNESSETH THAT:

 

WHEREAS, by agreement dated January 28, 2002, as the same may from time to time
have been amended (hereinafter referred to as the “Lease”), Landlord leased to
Tenant certain premises contained in the building known and numbered as 20-24
Newbury Street, Boston, Massachusetts, all as more particularly defined and set
forth in the Lease; and

 

WHEREAS, Tenant is proposing to sublet that portion of the premises comprising
the fourth floor of the building to Small Army Inc., a Massachusetts corporation
(hereinafter referred to as the “Small Army Sublease”); and

 

WHEREAS, Tenant is proposing to sublet that portion of the premises comprising
the fifth floor of the building to Dell Mitchell Architects, Inc., a
Massachusetts corporation (hereinafter referred to as the “Dell Mitchell
Sublease”); and

 

WHEREAS, each such Sublease is subject to Landlord’s consent in accordance with
the applicable provisions of the Lease (hereinafter referred to as “Landlord’s
Consent”); and

 

WHEREAS, Landlord has been requested, as part of Landlord’s Consent, to include
provisions allowing each such subtenant to remain in possession of the
applicable portion of the premises upon the terms and conditions of the relevant
Sublease as if Landlord were the sublandlord named therein, as a direct
agreement between Landlord and the subtenant



--------------------------------------------------------------------------------

thereunder, in the event that the Lease terminates for any reason other than
pursuant to Article X thereof (hereinafter referred to as the “Non-Disturbance
Provisions”); and

 

WHEREAS, Landlord is willing in no event to so include the Non-Disturbance
Provisions unless the Lease is amended as hereinafter set forth; and

 

WHEREAS, Tenant is willing to so amend the Lease;

 

NOW THEREFORE, for good and valuable consideration by each party paid to the
other, and in further consideration of the foregoing recitals and the mutual
obligations set forth herein, the parties hereby agree as follows:

 

1. The Deposit provided for in Section 14.07 of the Lease shall be increased
from $250,000 to $388,600 simultaneously with the execution and delivery of
Landlord’s Consent, including the Non-Disturbance Provisions, with respect to
the Small Army and Dell Mitchell Subleases. For purposes hereof, the
“Differential” shall be defined as the difference, as calculated by the Landlord
at the end of each calendar quarter commencing on December 31, 2005, between
(a) the rent and other charges expected to become due under the Lease during the
remainder of the term thereof and (b) the rent and other charges expected to
become due under the Small Army Sublease and the Dell Mitchell Sublease, in each
case during the remainder of the term thereof after such Sublease is in full
force and effect. So long as there is no existing default of Tenant under the
Lease, the Deposit shall be reduced at the end of each calendar quarter by the
amount (each hereinafter referred to as a “Deposit Refund”), if any, (a) that
the Differential is reduced below $521,719 (less any Deposit Refund(s)
previously paid) until the Deposit has been reduced to $250,000, and thereafter
(b) that the Differential is reduced below $311,400 (less any Deposit Refund(s)
previously paid) until the Deposit has been reduced to

 

-2-



--------------------------------------------------------------------------------

$88,600. Landlord shall deliver the Deposit Refund due to Tenant, if any, within
ten (10) days after each calendar quarter.

 

2. At such time as the amount of the Deposit is increased pursuant to Paragraph
1, Landlord shall have no further obligation to hold in a separate account any
portion of the Deposit paid in cash and may commingle such cash with other funds
of Landlord. To the extent that any interest earned on the Deposit is to be
disbursed or otherwise credited to Tenant pursuant to the provisions of
Section 14.07 of the Lease, such interest shall be deemed to accrue, in the case
of any portion of the Deposit paid in cash as aforesaid, at the rate payable by
Citizens Bank of Massachusetts or its successor on a regular business money
market account.

 

3. As set forth in Article VIII of the Lease, Landlord may, at any time and from
time to time, collect rent and other charges payable by the subtenant under the
Small Army Sublease and/or the Dell Mitchell Sublease and apply the net amount
collected to the rent and other charges reserved in the Lease without in any way
releasing Tenant from its own obligations. Each such Sublease shall authorize
Landlord to hold, and Landlord shall be entitled to so hold, any security
deposit payable by the subtenant thereunder. In the event that Landlord elects
to collect rent and other charges due under a particular Sublease from the
subtenant thereunder, Landlord may apply all or any part of such security
deposit to any such sum not paid in a timely manner. In all other respects,
Tenant shall be responsible to properly account for such security deposit and
Landlord shall permit the application thereof from time to time as Tenant may
direct, subject to receipt of such verification as Landlord may reasonably
request regarding the circumstances alleged by Tenant to justify such
application.

 

-3-



--------------------------------------------------------------------------------

4. The provisions of Section 14.07 of the Lease entitling Tenant to reduce the
amount of the Deposit upon satisfaction of certain conditions prescribed therein
are hereby deleted and shall be of no further force or effect.

 

5. Tenant shall indemnify and hold Landlord harmless from and against any claim
for a commission by any broker or other person in connection with this
Amendment, the Small Army Sublease, the Dell Mitchell Sublease, the granting of
Landlord’s Consent with respect to either such Sublease or the inclusion of the
Non-Disturbance Provisions as part of such Consent (hereinafter collectively
referred to as the “Transaction Documents”). Landlord warrants and represents
that Landlord has dealt with no such broker other than those named in the
Transaction Documents.

 

6. Tenant shall, forthwith upon demand, reimburse all costs and expenses
(including without limitation reasonable attorneys’ fees) incurred by Landlord
in connection with the Transaction Documents, provided however that the amount
which Tenant is obligated to so reimburse shall not exceed $5,000 in the
aggregate.

 

7. Unless the context requires otherwise, the terms used herein shall be defined
as set forth in the Lease and construed in conformity therewith.

 

8. Except as herein modified, the Lease is hereby ratified and confirmed.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal as of the day and year first above written.

 

BRENTWOOD PROPERTIES, INC.

By

  Illegible

Its

  President

title

  (duly-authorized)

BOSTON LIFE SCIENCES, INC.

By

  /s/    MARK PYKETT        

Its

  President and COO

title

  (duly-authorized)

 

-5-